Exhibit 10.1(c)
 
 
Form 10-K for the Fiscal Year Ended January 31, 2010


SUMMARY OF DIRECTOR COMPENSATION
Hooker Furniture Corporation
 
Through December 31, 2009, our non-employee directors were compensated on a
calendar-year basis.  For 2010, the Board of Directors adopted a recommendation
from the Company’s Nominating and Corporate Governance Committee to align
non-employee director compensation with each director’s terms of service, which
typically begins with the election of directors at the Company’s annual meeting.
The Board has approved compensation for non-employee directors for the
five-month transition period from January 1, 2010 to the annual shareholders
meeting to be held June 8, 2010. Compensation for the annual period following
the June 8, 2010 annual meeting will be approved promptly after the
annual meeting. Our non-employee directors will be paid the following cash
compensation for the five-month transition period:
 
·  
$8,333 retainer for service on the Board; plus

 
·  
$3,542 for serving on the Audit Committee and $1,667 for serving on each of the
Compensation and Nominating and Corporate Governance Committees; and

 
·  
an additional $2,083 for the Chair of the Audit Committee,

 
·  
$1,667 for the Chair of the Compensation Committee and $1,250 for the Chair of
the Nominating and Corporate Governance Committee.

 
In addition, directors are reimbursed for reasonable expenses incurred in
connection with attending board and committee meetings or performing their
duties as directors.
 
Non-employee directors also receive an annual grant of restricted stock under
the Company’s stock incentive plan. The number of shares of restricted stock
awarded to each non-employee director is determined by dividing fifty percent of
the total annual fees payable to that director by the fair market value of the
Company’s common stock on the award date (the average of the high and low market
price of the stock on the day prior to the grant date), and rounding to the
nearest whole share. The restricted stock becomes fully vested, and the
restrictions applicable to the restricted stock lapse, on the third anniversary
of the grant date, or if earlier, when the director dies or is disabled, the
annual shareholders meeting following the director’s attainment of age 75, or a
change in control of the Company.
 
On January 15, 2010, each non-employee director of the Company received an award
of restricted shares of Company common stock for the five month-month transition
period as set forth in the table below:
 
Outside Director
 
Restricted
Stock Grant
(# of shares)
 
W. Christopher Beeler, Jr.
    591  
John L. Gregory, III
    533  
Mark F. Schreiber
    541  
David G. Sweet
    541  
Henry G. Williamson, Jr.
    625  



 